Citation Nr: 1711358	
Decision Date: 04/10/17    Archive Date: 04/19/17

DOCKET NO.  13-00 352A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for a right knee disability, status post total knee replacement.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for the period beginning December 6, 2013.

3.  Entitlement to a TDIU due to a service-connected right knee disability alone for the period prior to December 6, 2013.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1975 to October 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran requested a hearing before the Board on his January 2013 VA Form 9; however, he withdrew his request for a hearing in November 2016.    

The issues of entitlement to a rating in excess of 30 percent for a right knee disability and entitlement to a TDIU due to a right knee disability alone for the period prior to December 6, 2013 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The evidence of record shows that the Veteran has been unable to secure or follow substantially gainful employment as a result of his service-connected disabilities since no later than December 6, 2013.  


CONCLUSION OF LAW

The criteria for an award of TDIU have been met no later than December 6, 2013.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).  
REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the Veteran's service-connected disabilities have rendered him unable to secure and maintain substantially gainful employment no later than December 6, 2013, the effective date of service connection for major depressive disorder.  

It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Entitlement to a TDIU is based on an individual's particular circumstances.  38 C.F.R. § 4.16; Todd v. McDonald, 27 Vet. App. 79, 85-86 (2014).  Thus, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history, but not his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Todd, 27 Vet. App. at 85-86; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The ultimate question of whether a veteran is capable of substantial gainful employment is an adjudicatory determination, not a medical one.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable at 40 percent or more, and there is sufficient additional service-connected disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Since December 6, 2013, the Veteran has been service connected for major depressive disorder rated at 70 percent disabling and a right knee disability rated at 30 percent, with a combined rating of no less than 80 percent.  Therefore, the schedular criteria for an award of TDIU have been met since December 6, 2013.

The Board finds that the evidence of record is at least in equipoise as to whether the Veteran's service-connected disabilities render him unable to secure or follow substantially gainful employment.  The record shows that the Veteran has a high school diploma and worked as a postal clerk from May 1986 to October 7, 2007.  See December 2009 VA Form 21-8940 Application for Increased Compensation Based on Unemployability.  The Veteran reports that he took medical retirement from his position because his right knee disability resulted in severe pain, swelling, poor range of motion, instability and giving way, and that as a result he was unable to continue his duties as a postal clerk.  Additionally, the February 2014 VA examiner noted that the Veteran's service-connected major depressive disorder has been productive of symptoms including  depressed mood, anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances (including at work or in a worklike setting) and suicidal ideation.  Thus, the Veteran's service-connected major depressive disorder results in symptoms that significantly affect his ability to obtain gainful employment because he is unable to form relationships with others in the workplace or adapt to stressful circumstances, like training for and finding employment in a new field.  Thus, as the evidence of record shows that the Veteran's service-connected disabilities render him unable to obtain and maintain substantially gainful employment, entitlement to a TDIU is granted effective December 6, 2013, the effective date of service connection for major depressive disorder.  


ORDER

Entitlement to a TDIU is granted effective December 6, 2013, subject to the law and regulations governing the payment of VA monetary benefits.



REMAND

The Veteran reports that his service-connected right knee disability has worsened since the most recent VA examination in February 2014.  See October 2016 Appellate Brief.  As such, a new VA examination should be scheduled.  Snuffer v. Gober, 10 Vet. App. 400 (1997).  

The Veteran contends that his right knee disability alone renders him unable to secure or follow substantially gainful employment, and the record indicates that he last worked on October 7, 2007.  See December 2009 VA Form 21-8940 Application for Increased Compensation Based on Unemployability.  As this issue is inextricably intertwined with the increased rating for his right knee disability, it is also remanded.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

All outstanding VA medical records should be obtained.  Sullivan v. McDonald, 815 F.3d 786 (2016); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Moreover, the Veteran should be given an opportunity to identify any private medical records he would like considered in connection with his appeal.  38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA and private medical records concerning the Veteran's right knee disability.  

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of his right knee disability.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  

Full range of motion testing must be performed where possible.  The joint(s) involved should be tested in both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with range of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  All findings should be reported in detail.

3.  After completing the above development, including any additional development that may be warranted, readjudicate the appeal, including the issue of whether the Veteran's right knee disability alone rendered him unable to secure or maintain substantially gainful employment for the period prior to December 6, 2013.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


